DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended or submitted claims 21 and 26-30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally presented claims were directed to a free-flowing insulating material, and a catalytic converter and processing apparatus comprising the free-flowing insulating material. While Claim 6 is directed to a catalytic converter including a free flowing insulating material, Claim 21 has been amended to require not a free-flowing insulating material, but a sintered insulating material. 
A sintered insulating material is distinct from a free-flowing material. Related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, function, or effect, since free-flowing material can conform to a shape of a container, be molded, etc., and a sintered material cannot; a sintered material also has substantially different properties from a free-flowing material. Moreover, the inventions are mutually exclusive, since a free-flowing material is not sintered and a sintered material is not free-flowing. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 15-16, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “a catalytic converter including a free-flowing insulating material.” Additionally, Claim 6 recites the limitation “free flowing insulating material having a thermal conductivity of between about 0.8 and 1.8 BTUin/ft2-hr-F.” The specification does not describe either a catalytic converter including a free-flowing insulating material having the recited thermal conductivity in such a way as to reasonably convey to one skilled in the art at that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed. The specification describes a catalytic converter formed after a sintering step (Specification, pp. 6-7) and not a catalytic converter including free-flowing insulating material. Additionally, the specification does not describe a catalytic converter including free-flowing material with the recited thermal conductivity. Although the specification states “a free flowing dry insulating material having a thermal conductivity ranging between about 0.8 and about 1.8 BTUin/ft2hrF” (Specification, p. 2), because the specification describes a catalytic converter formed by sintering, thus changing any properties of a free-flowing insulating material, it does not teach a catalytic converter with a free flowing insulating material having the recited thermal conductivity.
Claim 16 recites “The insulating material of claim 6, wherein the insulating material has a density of from 25 to 30 lb/ft3.” The specification does not teach that the insulating material of claim 6, where the only “insulating material” recited in claim 6 is free-flowing insulating material has the recited density. Instead, the specification describes a sintered insulating material with the recited property (Specification, p. 4).

Claims 5-6, 15-16, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “said insulating material.” The limitation has ambiguous antecedent basis, since the specification uses “insulating material” for sintered insulating material, and it is not clear whether the recited limitation “insulating material” is necessarily referring to “free flowing insulating material” since other claims confuse “insulating material” with “free flowing insulating material” by confusing properties of sintered “insulating material” as described in the specification with properties of “free flowing insulating material.
Claim 16 recites the limitation “the insulating material has a density of from 25 to 30 lb/ft3.” The limitation, in light of the specification has ambiguous antecedent basis. Claim 6 recites “a free flowing insulating material,” not “an insulating material.” The distinction is one made by the specification; insulating material is sintered, not free flowing (Specification, p. 4, last paragraph). Thus, it is not clear whether “the insulating material” should be interpreted “an insulating material” or “the free flowing insulating material.” The matter is further confused by the fact that specification attributes the recited range of density to the fired insulating material (id.). Because Examiner considers “the insulating material” to refer to sintered insulating material, which is not required.

Claims 5-6, 15-16, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zidat et al. (US 2001/0046457, hereinafter Zidat) in view of Tremblay (US 2005/0116398, hereinafter Tremblay).
Per claims 6 and 23, Zidat discloses a catalytic converter (see abstract and title) including two cones and a space between the cones which is filled with insulation material ([0012, 0020], claims 6 and 9).  Zidat does not teach the insulation particle/material is that of the insulation material recited in claim 6. Tremblay discloses a free flowing insulating material comprising 67 to 96% by weight of fly-ash, 2 to 15% by weight of boric acid (heat sensitive binder, [0009]), 2 to 7% by weight of a non-wetting agent such as calcium fluoride, from 0 to 10% by weight of a heat expandable material such as vermiculite and 0 to 1% by weigh of a dust suppressant such as kerosene (see abstract).  Tremblay teaches that the free flowing insulating material provides advantages, including lower setting temperature [0019], low thermal conductivity [0017], and the ability to be easily positioned in a shell to fill such a space (Abstract; [0015]). It would have been obvious to a person of ordinary skill in the art at the time of invention to produce the catalytic converter of Zidat using an insulating material produced with the free-flowing material of Tremblay, because Tremblay suggests advantages of the free flowing material to make an insulating material which can easily fill a space where Zidat requires a space to be filled with insulating material, which has a lower setting temperature than prior art free flowing insulating materials, and which has low thermal conductivity. There is no evidence of an organic binder.

With regards to the claimed thermal conductivity of between 0.8 and 1.8 BTUin/ft2hroF, since Tremblay discloses the same insulating material as instantly claimed, the recited property is considered inherent in the free flowing insulating material of Tremblay.  
With respect to the recited “0% by of non-wetting agent,” it is obvious to omit a component in order to omit its function. It would have been obvious to omit a non-wetting agent, where non-wetting is not required.
With regards to the recited flexural strength (CMOR) of at least about 400 psi and compression strength of between 350 and 550 psi, since Tremblay discloses the same free flowing insulating material as instantly claimed, the free flowing insulating material of Tremblay is considered inherently capable of being fired under certain conditions to produce an insulating material having the recited properties.
Per claims 5 and 15, US’398 teaches that the heat sensitive binder is boric acid (see above).
Per claim 16, since Tremblay discloses the same free flowing insulating material as instantly claimed, the free flowing insulating material of Tremblay is considered inherently capable of being fired under certain conditions to produce an insulating material having the recited properties.  
Per claim 16, US’398 teaches that the density is low at 25-30 lb/cu.ft ([0016]).
Regarding Claim 22, Zidat teaches that the insulating material includes fibers [0004, 0020, 0022].
Regarding Claim 23, US’398 suggests the insulation material [0005, 0023]. With regards to the recited flexural strength (CMOR) of at least about 400 psi and compression strength of between 350 and 550 psi, since Tremblay discloses the same free flowing insulating material as instantly claimed, the free flowing insulating material of Tremblay is considered inherently capable of being fired under certain conditions to produce an insulating material having the recited properties.
.
Response to Arguments
Applicant's arguments filed 06 November 2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that claims 5-6, 15-16, 21-24, and 26-30 have been amended to overcome previous rejections under 112(a) (Remarks, p. 5), the argument is unpersuasive since the amendments raise additional issues under 112(a), while claims 21 and 26 have been amended to be drawn to distinct inventions, causing Claims 21, and 26-30 to be withdrawn through election by original presentation of claims drawn to free flowing insulating material, not to sintered insulating material. Specifically, as explained in the rejection of Claims 5-6, 15-16, and 22-24, the specification fails to describe a catalytic converter comprising free flowing material with the recited property, since the specification describes a catalytic converter with an insulating material having the recited thermal conductivity after a consolidating and sintering step, not free flowing.
In response to Applicant’s argument that Applicant has amended some claims to include sintered materials (Remarks, p. 5, second paragraph), those claims are withdrawn by original presentation as being distinct from original claims, directed to a free flowing insulating material product, which has received an action on the merits.
In response to Applicant’s argument that Tremblay cannot teach the recited range of 15% to 35% since Tremblay teaches a maximum of 15% (Remarks, p. 5, last paragraph), Applicant’s argument is unpersuasive since he argues that Tremblay teaches a maximum of 15% which is an endpoint of the range recited in Claim 6. Moreover, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712